DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 5/16/22. Claim 1 has been amended. Claims 14 - 20 have been cancelled. Claims 21 - 23 have been added. Claim 7 is withdrawn due to a restriction requirement. Claims 1 – 6, 8 – 13 and 21 - 23 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 5/16/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 7 is objected to because of the following informalities: 
It recites the claim identifier as “Previously Presented”, but it should be “Withdrawn”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1 - 6, 8 – 13 and 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over ROHATGI et al (US 2003/0021915).
The rejection is maintained as per reasons of record as stated in the previous office action of 2/16/22 and is incorporated herein:
Claims 1 - 3: ROHATGI discloses (see entire document) a polymer based sheet comprising a core and a capstock or skin which encapsulates the core (abstract, [0010], [0011], [0015], [0017], [0046], claims 1, 8 and 10, fig. 3-6) [wherein capstock, skin and encapsulating of the core read on the claimed cap, and wherein the core reads on the claimed core having a first and a second planar surface since all three-dimensional objects/sheets/cores have at least two surfaces, including top, bottom and sides].
The cap is polymeric (abstract) [reading on the claimed cap comprising a polymer composition and reading on the first initial melting point since all polymers have a melting point]. 
The cap further comprises a graining color agent characterized by giving a grain-like or steaking appearance to the sheet, both in coloring and three dimensional surface texture ([0012], [0015]) [reading on the claimed variegating agent].  This is achieved by using color masterbatch concentrate pellets with a polyolefinic carrier resin for pigments with a higher melting point (140-250oC) than the base used as the matrix resin ([0052], claim 22) [reading on the claimed variegating agent having an initial melting point of claim 1, comprising a polymer of claim 2 and melting point measured on the polymer of claim 3].

Regarding the claim amendment  wherein the sheet has a width to gauge ratio of greater than or equal to 12, ROHATGI is silent regarding this ratio. However, ROHATGI discloses that there are interactions and decisions to be made based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties ([0072]); and ROHATGI discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]), each one requiring its unique width and thickness/gauge, and thus showing to be open to any thickness and width. Accordingly, it would have bene obvious to one of ordinary skill in the art to have chosen a width and a thickness for the sheet through routine experimentation depending on the desired end-use of the sheet, the materials that will be used to make the article, cost and efficiency, esthetics, and desired mechanical properties. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.

Claims 4 – 5: The melting point of the variegating agent ranges from 140 to 250oC ([0052]) [fully encompassing the claimed 161-167oC of claim 4 and the claimed at least 162oC of claim 5, and wherein the rejection applies to the overlapping ranges]. Additionally, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. It would have been obvious to one of ordinary skill in the art to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In particular, ROHATGI discloses polyolefin as the polymer carrier for the colorant ([0052]), noting that the present invention also recites a colorant with an olefin polymer as the variegating agent (see [0026] of the instant Published Application); ROHATGI discloses that there are interactions and decisions to be made based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties ([0072]); and ROHATGI discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]. Accordingly, it would have bene obvious to one of ordinary skill in the art to have chosen a polymer for the variegating agent dependent on the desired end-use of the sheet, wherein said polymer necessarily has its melting point, and have thus arrived at the claimed melting point range.
Claim 6: ROHATGI discloses that the variegating agent has a melting point of 140-250oC, which is higher than the base resin of the cap, wherein the base can be HDPE ([0052]) [HDPE has a melting point of about 130oC, thus reading on the claimed about 130oC].
Claim 8: The core comprises cellulose (whole document, including title, abstract, [0009], claim 10).
Claims 9, 11 and 13: ROHATGI is silent regarding the thickness of the core and the cap. However, ROHATGI discloses that there are interactions and decisions to be made based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties ([0072]), and discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]); thus showing that ROHATGI is open to any thickness. Accordingly, it would have bene obvious to one of ordinary skill in the art to have chosen a thickness for the core and the cap through routine experimentation depending on the desired end-use of the sheet, the materials that will be used to make the article, cost and efficiency, esthetics, and desired mechanical properties. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.
Claim 10: The capstock encapsulates the core [thus reading on the claimed first and second portions of the cap that is adjacent to the first and second planar surfaces of the core].
Claims 12: ROHATGI discloses that the density can be varied by as much as 0.39 g/cc or more throughout the sheet to allow for high strength over a wide range of temperatures while being low weight (abstract, [0010]) and discloses color masterbatch concentrate pellets with a polyolefinic carrier resin for pigments ([0052]) [thus showing the variegating agent as pellets and showing to be open to any density]; and discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]) [thus showing to be open to any thickness]; but is silent regarding the pellet density as pellets/g in a ratio with the second thickness of the cap. However, given the above disclosure, one of ordinary skill in the art would have been motivated to vary the pellet density and the second thickness through routine experimentation for the desired end-use of the sheet, and have thus arrived at the present ratio. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.
New claim 21: The variegating agent is distributed throughout the cap (figs 2, 3).
New claim 22: The core includes a base colorant (figs 1a-3).
New claim 23: ROHATGI discloses a base colorant for the base and a graining colorant for the cap (fig 1(a), [0013], [0015]) [thus showing that the variegating agents differ].

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 
Applicant submits that the present specification clarifies that the width to gauge ratio of a board is less than 12:1 and that the width to gauge ratio of a sheet is greater than or equal to 12; that ROHATGI is silent regarding the width to gauge ratio and therefore fails to anticipate the claim.
Applicant’s argument is not convincing:
Since Applicant’s specification admits that a sheet would have a width to gauge ratio of equal to or greater than 12, ROHATGI’s disclosure would, by Applicant’s definition, meet the claimed ratio since ROHATGI discloses a sheet (see, for instance, [0017], [0046], [0070], [0072], claims 8 and 18).
Additionally, ROHATGI discloses that there are interactions and decisions to be made based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties ([0072]); and ROHATGI discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]), each one requiring its unique width and thickness, and thus showing to be open to any thickness and width. 
Accordingly, it would have bene obvious to one of ordinary skill in the art to have chosen a width and a thickness for the sheet through routine experimentation depending on the desired end-use of the sheet, the materials that will be used to make the article, cost and efficiency, esthetics, and desired mechanical properties. 
Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765